The findings of the lower court indicate that the defendant appeared in public in an intoxicated condition in violation of Condition Number 14 of the bail order. Nowhere in these findings, however, does it appear that the *650indulgence has increased the likelihood that he will fail to appear in future hearings. The conclusion to that effect reached by the lower court does not appear to be based upon any findings of which this Court has been made aware. In view of the above, the order of the court below revoking bail is reversed and the defendant is released on the same conditions of release on bail as heretofore existed.
Hill, J.